Per Curiam.

A third party appeals from an order denying a motion to vacate an order granted under section 80 of the Municipal Court Act. We are of opinion that the Municipal Court Act does not permit an appeal from an order of this character. The orders, as distinct from judgments in that court, from which appeals may be taken, are specified in sections 253, 254, 255, 256 and 257 of the Municipal Court Act. The jurisdiction of this court to review orders made in the Municipal Court exists solely by force of statute. While it may seem very desirable that the appellate tribunal should have power to review an order of this character, we cannot exercise jurisdiction in the absence of any legislative enactment conferring it upon ns. Spiegelman v. Union Railway Co., 95 App. Div. 92.
The appeal must be dismissed, with ten dollars costs.
Present, Gildersleeve, Seabury and Lehman, JJ.
Appeal dismissed, with ten dollars costs.